Citation Nr: 0915396	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of rhinoseptoplasty.

2.  Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the Veteran's claims for service 
connection for hemorrhoids, tinnitus, bilateral hearing loss, 
right tempormandibular joint dysfunction, residuals of 
rhinoseptoplasty, and scar of the right jaw and assigned a 10 
percent, 10 percent, 0 percent, 0 percent, 0 percent and 0 
percent rating, respectively, retroactively effective from 
December 31, 2003, the date of the Veteran's claim.  This 
decision also denied his claims for service connection for 
muscle spasm of the cervical spine and bilateral varicose 
veins.  The Veteran's notice of disagreement objected to the 
0 percent ratings for his residuals of rhinoseptoplasty and 
the right jaw scar and his entitlement to service connection 
for varicose veins.

The Board also notes that his VA Form 9 (Substantive Appeal) 
did not include disagreement with the 0 percent rating for 
the right jaw scar.  Hence, his current appeal includes 
entitlement to a rating higher than 0 percent for residuals 
of rhinoseptoplasty and service connection for bilateral 
varicose veins.

The Veteran also provided testimony at a March 2009 video 
conference hearing before the undersigned acting Veterans Law 
Judge (VLJ). 





FINDINGS OF FACT

1.  The July 2004 examination indicated that the Veteran's 
residuals of rhinoseptoplasty are manifested by mild to 
moderate obstruction on the right and no obstruction on the 
left.  In contrast, the March 2007 examiner found no evidence 
of obstruction in either the right or left nostril.  
Nevertheless, the March 2007 examiner noted that the 
residuals included partial left sided anosmia (the loss of 
smell) and dysosmia (altered sense of smell) but no loss of 
his sense of taste.

2.  In a January 2008 private treatment record, Dr. G.M.M. 
linked his bilateral varicose veins to service as a result of 
viewing the photographic evidence that he had this condition 
while serving aboard the USS Forrestal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of rhinoseptoplasty are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.97, 
Diagnostic Codes 6502, 6275, 6276 (2008).

2.  Resolving all doubt in his favor, the Veteran's bilateral 
varicose veins were incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Since the Board is granting the Veteran's claim for service 
connection for bilateral varicose veins, in full, there is no 
need to discuss whether VA has complied with the duty-to-
notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been compliance with the VCAA, this 
is ultimately inconsequential and, therefore, at most non-
prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

With respect to his claim for an initial compensable rating 
for residuals of rhinoseptoplasty, VA has complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in January 2004 and 
November 2004:  (1) informed the Veteran of the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him of the information and evidence 
that VA would obtain and assist him in obtaining; and (3) 
informed him of the information and evidence he was expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), by also 
apprising the Veteran in the March 2006 letter of the 
downstream disability rating and effective date elements of 
his underlying claim, again, keeping in mind that his claim 
initially arose in the context of him trying to establishing 
his underlying entitlement to service connection for 
residuals of rhinoseptoplasty - since granted.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And of equal or even greater significance, after providing 
that March 2006 notice, the RO subsequently went back and 
readjudicated the claim in the December 2007 supplemental 
statement of the case (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to a disability rating higher than 
0 percent for his residuals of rhinoseptoplasty.  Indeed, 
they made arguments in several written statements and during 
the March 2009 video conference hearing directly addressing 
the requirements for obtaining this VA benefit.

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the Veteran and his representative.  
In addition, VA afforded the Veteran a compensation 
examination to determine the nature, severity and etiology of 
his bilateral varicose veins and residuals of 
rhinoseptoplasty.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159C(4).  See also, Caffrey v. Derwinski, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Whether the Veteran is Entitled to an Initial Compensable 
Rating for Residuals of Rhinoseptoplasty

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

When, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If, as here, there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based upon the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In other words, the Veteran's 
rating may be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than other others.

VA rates deviation of the nasal septum under Diagnostic Code 
(DC) 6502, which provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  See 38 C.F.R. § 4.97, DC 6502.  This is the 
maximum rating available under this code provision.  Id.  In 
every instance, such as this, where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met. See 38 C.F.R. § 4.31.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a 10 percent rating for the 
Veteran's residuals of rhinoseptoplasty, as there is no 
evidence of 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  In this 
regard, at his VA examination in July 2004, he denied any 
nasal airway obstruction, rhinorrhea or postnasal drainage 
but there was evidence of mild to moderate right nasal 
obstruction.  Moreover, the nasal passages on both sides were 
clear when examined by VA in March 2007.  Since neither 
report shows 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, there is 
simply no basis to assign a compensable rating under DC 6502.

In addition to these two VA examination reports, the Board 
also reviewed various private treatment records.  Again, 
however, none of these records shows residuals of 
rhinoseptoplasty with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, as 
required for a compensable rating under DC 6502.

Moreover, the Board finds there is no evidence suggesting 
that he has complete loss of his senses of smell or taste.  
As noted at the March 2007 VA examination, a smell test 
demonstrated that he could smell hot coffee, soapy water, oil 
of lemon and hot tea on the right and tea, coffee, soapy 
water on the left.  He could not smell oil of lemon on the 
left.  As a result, the smell test on the right was normal 
and the left nostril revealed a partial loss.  The taste test 
revealed he could taste salt, lemon, vinegar and sugar.  The 
taste test was normal.  Therefore, this evidence does not 
demonstrate a complete loss of smell or taste as required 
under the provisions of DCs 6275 or 6276.  See also Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

At his March 2007 VA examination, the Board also notes that 
the Veteran claimed his residuals included numbness and 
disfigurement of his nose with pain and intermittent nasal 
discomfort.  The examiner also noted a slight deviated septum 
to the right.  However, the Veteran denied any treatment for 
this condition and indicated there was no functional 
impairment.  In addition, examination of the cranial nerves 
revealed normal findings, there was no loss of sensation 
noted, and no visible or palpable tissue loss was indicated 
to be associated wit the Veteran's deviated septum.  As such, 
there is no basis to assign a compensable rating for these 
symptoms under the criteria for nerve damage or facial 
disfigurement.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7800, 
4.124a, Diagnostic Codes 8205-8209 (2008). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable rating for residuals of 
rhinoseptoplasty.  And as the preponderance of the evidence 
is against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal concerning this claim is denied.

Extraschedular Consideration

The Veteran also has not shown that his service-connected 
residuals of rhinoseptoplasty have markedly interfered with 
his employment, meaning above and beyond that contemplated by 
his schedular rating of 0 percent.  Although he complained at 
his March 2007 VA examination that this condition, to include 
his claims of loss of senses of smell and taste affect his 
employment, the Veteran acknowledged that he can function 
without medication.  Indeed, this examination shows that he 
works as a safety officer with the Federal Bureau of Prisons.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (indicating the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  The Veteran also has not shown that his 
service-connected residuals of rhinoseptoplasty have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  The vast majority, if not all, 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  Consequently, the Board does not 
have to remand this case to the RO for further consideration 
of this issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Whether the Veteran is Entitled to Service Connection for 
Bilateral Varicose Veins

The Veteran contends that his bilateral varicose veins 
occurred coincident with his service in the U.S. Navy.  More 
specifically, he claims that his photographic evidence proves 
he had this condition while serving aboard the USS Forrestal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records (STRs) make no 
reference to a varicose vein condition, in either leg, during 
service - either in the way of a relevant subjective 
complaint or objective clinical finding such as a diagnosis.  
Indeed, his February 1992 separation examination noted that 
his lower extremities were normal.  However, on his Report of 
Medical History, he checked the box "Yes" for cramps in his 
legs.  Another notation indicates that this condition 
occurred after exercise and resolved with rest.  

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

According to the July 2004 VA examination and private 
treatment records from Dr. G.M.M., the Veteran has a current 
diagnosis of bilateral varicose veins.  The determinative 
issue then is whether there is competent evidence directly 
linking the varicose veins to service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

VA furnished the Veteran a compensation examination in July 
2004 to determine the nature and severity of any varicose 
vein condition.  This examiner reviewed his pertinent medical 
and other history.  At the examination, he reported that the 
first symptoms began during his first year of service as pain 
in his right leg.  This condition worsened over time and 
resulted in a vein ligation and stripping in February 1994 - 
less than two years after his discharge from service.  
Current symptoms included pain, numbness, swelling, itching, 
cosmetic deformity and cramping of the muscles in his legs.  
Exercise and exertion have been progressively reduced, to 
include his ability to perform his job.  Objective findings 
indicated that he had visible, bilateral varicose veins.  
They were swollen, mildly purple in the leg and thigh areas 
and the right medial thigh at the level of the scrotal sac 
and on the medial aspect of his thigh directly opposite the 
right scrotal area had a 5 cm by 6 cm layered, tortuous, 
thickened purple and grossly unpleasant looking vascular 
swelling in the old area of the proximal surgical scars.  The 
veins were mildly painful to moderately painful on 
compression.  There were no areas of palpable thromboses, but 
there were areas of numbness of the skin above the vein and 
slightly on either side of the vein in different segments 
throughout the leg.  The right thigh, leg, ankle and foot 
were much more severe than the left but the disease was 
present bilaterally.

The diagnosis was bilateral, but especially severe right leg 
superficial saphenous varicose veins, to include the small 
vein level in the ankle and feet.  The examiner also noted he 
was status post right leg vein ligation and stripping of the 
long and greater and lesser saphenous vein systems done two 
years after service but documented by photographs during 
service in the U.S. Navy.

The Board notes that the Veteran submitted photographs that 
he alleged were taken during service and that these 
constitute evidence that he had bilateral varicose veins 
during service.  As the holding in the case of Barr v. 
Nicholson, 21. Vet. App. 303 (2007) demonstrates, the United 
States Court of Appeals for Veterans Claims (Court) has 
acknowledged that a Veteran is competent to report that he 
had varicose veins during active service.  See also 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Indeed, the Veteran submitted a buddy statement in September 
2004 from V.A., indicating that the photographs were taken 
during his service aboard the USS Forrestal and that they are 
of the Veteran.  Similar statements about the photographs 
from the USS Forrestal were also recently submitted with 
waiver of the RO's initial consideration of this evidence.  

More importantly, the Veteran submitted private treatment 
records from Dr. G.M.M.  These records show that based on an 
examination of the same photographs provided by the Veteran, 
this examiner noted that he had bilateral varicose veins 
coincident with his military service.  As such, this private 
examiner provided a positive nexus opinion linking his 
bilateral varicose veins to service.  

The Board also notes that the Veteran did not provide 
evidence of medical treatment for his bilateral varicose 
veins until several years after service.  These records no 
longer exist because they have apparently been destroyed.  
However, he did submit medical bills showing he had surgery 
(ligation and stripping in February 1994 for his varicose 
veins less than 2 years after service) and he was presumably 
receiving treatment for this condition prior to this time and 
likely shortly after his discharge in March 1992.

So, in short, the record establishes that the Veteran had 
bilateral varicose veins during service and that he currently 
has this condition.  Even more importantly, though, Dr. 
G.M.M.'s January 2008 treatment record links his bilateral 
varicose veins to service.  Indeed, the July 2004 VA 
examination, by implication, also demonstrates a relationship 
between this condition and service.  When, as here, there is 
this reasonable doubt, this doubt is resolved in the 
Veteran's favor and his claim granted.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the Veteran shall prevail 
upon the issue).


ORDER

Entitlement to an initial compensable rating for residuals of 
rhinoseptoplasty is denied.

Entitlement to service connection for bilateral varicose 
veins is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


